 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetail Clerks Union,Local 770; Retail Clerks Union,Local 899;Retail Clerks Union,Local 1167;Retail Clerks Union, Local1428; and Retail Clerks Union,Local 1442andThe Frito Com-pany,Western DivisionandAlpha Beta Food Markets, Inc.;Food Giant Markets, Inc.; Market Basket;Mayfair Markets;Ralph Grocery Company;Safeway Stores,Inc.; Thriftimart,Inc.;Von's Grocery Co.; and Food Employers Council, Inc.,Parties to the ContractAlpha Beta Food Markets,Inc.;Food Giant Markets, Inc.;Market Basket;Mayfair Markets;Ralph Grocery Company;Safeway Stores,Inc.; Thriftimart,Inc.;Von'sGrocery Co.;and Food Employers Council,Inc.andRetail Clerks Union,Local770 andRetail Clerks Union,Locals 899,1167,1428 and1442.Cases Nos. 21-CE-11, 21-CE-16-1, and 21-CE-16-2.Au-gust 24, 1962DECISION AND ORDEROn December 29, 1961, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in any unfair labor practices andrecommending that the complaint be dismissed.Thereafter, theRespondents, the Intervenors,' the Charging Party, and the GeneralCounsel filed exceptions and supporting briefs.2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe proceedings, and hereby adopts the Trial Examiner's findings andconclusionsonly to the extent that they are consistent with thisdecision.The basic factsare not indispute.As more fully set forth in theIntermediate Report, the Respondent Employers and Unions becameparties to identical collective-bargaining contracts entered into oneither January 1, 1959, or April 1, 1959, effective until March 31, 1964.Article I thereof contains the following terms :B.WORK PERFORMED.All work performed on the premises in the nature of work gen-erally performed by retail clerks shall only be performed by em-ployees in the bargaining unit as herein defined.1 The Intervenors herein are Standard Merchandise Co ; U.S. Servateria Co.; WescoMerchandise Co.; American Bottlers of Carbonated Beverages;California and NevadaManufacturers of Carbonated Beverages;American Research Merchandising Institute ;and Grocery Manufacturers of America, Inc2Respondents',Charging Party's, and Intervenors'requests for oral argument are herebydenied as,in our opinion, the record and briefs adequately set forth the issues and posi-tions of the parties..138 NLR$ No. 27. RETAIL CLERKS UNION, LOCAL 770, ETC.245C. SUB-CONTRACTING OR ASSIGNMENT OF WORK.1.The Employers shall not sub-contract any work ordinarilyperformed by retail clerks in the stores or markets of the Em-ployers, and, further, any future work created by the Employerwithin the Employer's stores or markets which would ordinarilybe performed by retail clerks, shall be performed only by mem-bers of the bargaining unit as herein set forth, except that suchwork may be sub-contracted to an employer who is signatory toan Agreement with the Union.2.The Employer agrees not to assign or contract with anyother union or person for work which is presently being performedby members of the bargaining unit represented by the Union.3.Any other work which is presently under specific contractswith the Teamsters, Culinary Workers, and Building ServiceEmployees Unions shall not be affected by this Agreement, ex-cept as to any change which may result from an agreement ofthe unions involved and the signatory Union and upon presenta-tion to the Employer of bona fide proof thereof.These clauses have remained in the contract at all relevant times.On August 30, 1960, Food Employers Council, Inc., herein calledCouncil, issued a bulletin to its members, as well as to nonmembers,addressed "To All Market Operators having Contracts with RetailClerks Union, Local 770," explaining "the meaning and intent of thecontract, the rights of the employers, and the position of the Counciland its members." This bulletin summarized the history of the disputebetween the Retail Clerks and the Teamsters over the "rack jobber"work in southern California food -markets. It also set forth whatCouncil calls the "status quo" principle, which reflects its policy re-garding the assignment of "rack jobber" work in the grocery marketsBriefly stated, this policy was said by the bulletin to be that "any workor services that have been performed by Teamsters driver-salesmenanywhere in the southern California retail food industry may continueto be performed" by Teamster driver-salesmen, but "work that has notbeen performed by Teamsters driver-salesmen . . . must continue tobe performed by the Retail Clerks."The Frito Company, the Charging Party, herein called Frito, isengaged in the manufacture and distribution of food products in thesouthern California area, and has been doing business with all of theRespondent food market operators. In the course of its business Fritosells and delivers food products to these markets, using its driver-salesmen for that purpose.These employees are not represented byany union.Formerly they entered the selling areas of the food mar-kets and delivered, stocked, racked, and serviced Frito products orperformed shelving or display work thereon.As detailed in the In-termediate Report, union representatives called on certain market 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators named herein at various times between approximatelyApril 12 and September 7, 1960, and requested that they comply withtheir contracts and prohibit Frito driver-salesmen from entering intothe selling area to service the Frito racks.The said market operatorsacted in accordance with those requests, and as a result the Frito em-ployees no longer perform functions in the selling area but merelydeliver merchandise to the markets.The General Counsel alleged that article I, subdivisions C1 and 3,quoted above, are proscribed by Section 8 (e) of the Act, and that theRespondents enforced and gave effect to these clauses, thereby "enter-ing into" a proscribed agreement in violation of that section.Allparties admitted "each and all" of the material allegations of the com-plaint, except that the Respondent Employers and the Intervenorscontended that the allegations of the consolidated second amendedcomplaint 9 were incomplete because the aforementioned bulletin andthe incidents at the stores were pursuant to the entire contract andhence clause B and subdivision C2 were also in issue 4The TrialExaminer construed the General Counsel's complaint allegation asbased on the mere continued existence of the subdivisions, and he re-jected the concessions of the parties on the ground that the mattersadmitted did not, in his opinion, constitute a violation of Section 8 (e).He held, without ruling on the validity of subdivisions C1 and 3, thateven if they were invalid the Board is precluded by Section 10(b) ofthe Act 5 from finding a violation based thereon.He concluded thatSection 8(e) was intended to apply only to "the act of acquiring acontractual obligation or, in other words, beginning or embarkinguponone,as, . . . affix[ing] . . . signatures to the instru-ment . . . ," but here, according to the Trial Examiner, the contractwas signed more than 6 months before the charges were filed. TheTrial Examiner rejected the General Counsel's contentions concerningthe bulletin on the ground that it was the unilateral act of the Counciland could not be termed a contract or agreement between the Respond-ent Union and Respondent Employers. Finally, as to the incidentsat the individual markets, he construed the position of the RespondentEmployers as a denial that they had acted pursuant to subdivisions Cland 3 and as an assertion that they had acted pursuant to clause B.He rejected the admissions of the Respondent Unions because he found:Referred to in the Intermediate Report as the consolidated amended complaint.'The original complaint alleged violations of Section 8(e) Involving subdivisions B,C1, 2, and 3. The complaint herein alleges violation based only on subdivisions C1 and 3.Although the Respondent Employers contend both B and C2 are in issue, they direct theirarguments solely to the alleged invalidity of subdivision B.6 Section 10(b) of the Act provides in pertinent part:"That no complaint shall issuebased upon any unfair labor practice occurring more than six months prior to the filingof the charge ...." As we do not base our conclusions in this case on any eventpreceding the 6-month period,Section 10(b) is inapplicable. RETAIL CLERKS UNION, LOCAL 770, ETC.247that the evidence was not in accord with such admissions.Accord-ingly, he recommended dismissal of the complaint on the ground thatthe evidence did not support the complaint against the market opera-tors and, as the Unions and Employers were inseparably linked, "itwould be a departure from logic" to hold that the Unions had violatedthe Act but their companions to the agreements had not.We do notagree with the Trial Examiner's conclusion.Rather, for the reasonsstated below, we find that subdivisions C1 and 3 of article I are in-valid,' that the prohibition of Section 8(e) extends beyond the mereinitiation of a prohibited obligation, and that the Respondents, byenforcing and giving effect to the said clauses within the period cov-ered by the charges, engaged in conduct which is violative of Sec-tion 8 (e).1.All parties conceded, and we agree, that subdivisions C1 and 3of article I of the contracts are agreements which are within theproscription of Section 8(e).These subdivisions constitute an agree-ment that the Respondent Employers will subcontract work only toemployers who are under contract with the Respondent Unions or with"Teamsters, Culinary Workers, and Building Service Employees Un-ions" and accordingly go beyond protecting work of the employees inthe unit.The clauses are thus, at least by implication, an agreementnot to do business with those who do not so qualify.Accordingly,they are invalid within the meaning of Section 8(e).'As these clauses are invalid, we find, contrary to the Trial Examiner,that any enforcement thereof during the period covered by thecharges constitutes an "entering" into such agreement in violation ofthat section of the Act.We have recently discussed at length ourreasons for so concluding inDan McKinney Co.,137 NLRB 649,and will not repeat them here.Further, all the Respondents haveadmitted that they maintained the clauses in effect and enforced themat all relevant times within the 10(b) period.We have found that aconcession that the parties to the contract have, in fact, enforced andgiven effect to the unlawful clauses is sufficient evidence upon whichto base a finding that they have "entered into" an illegal agreementin violation of the Act."The admissions in the instant case were,6We agree with the Trial Examiner that,as the General Counsel has formally with-drawn the allegations concerning clauses B and C2, these clauses are not before the Board7,See, e g.,Automotive,Petroleum&AlliedIndustriesEmployeesUnion,Local618,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America(Greater St.Louis Automotive Trimmers and UpholsterersAssocia-tion,Inc.),134NLRB1363;Highway Truck Drivers and Helpers, Local107, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Indepgudent (E. A. Gallagher &Sons), 131 NLRB 925,Dan McKinneyCo, 137 NLRB649,GeneralTeamste)s'Warehousemen and Helpers' Union, Local No. 890 (SanJoaquin Valley Shtppe) s' Labor Committee;et al), 137 NLRB 641s GeneralTeamsters',Warehousemen and Helpers'Union, Local No. 890 (San JoaquinValley Shoppers'LaborCommittee,et al),supra. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefore, not contrary to law and should not have been rejected.'Nordo they go beyond the scope of the complaint. For it is clear fromthe complaint, as well as from the briefs filed with the Trial Examinerand the Board, that the General Counsel at all times alleged that theviolation occurred by reason of the enforcement as well as the main-tenance of the contractclauses underattack.Accordingly, we findthat the Respondents, by maintaining, enforcing, or giving effect tosubdivisions-C1 and 3 of article I of their contract have "entered into"an illegal agreement in violation of Section 8(e) of the Act.2.Contrary to the Trial Examiner's conclusion, the RespondentEmployers at no time denied that they had acted pursuant to sub-divisions C1 and 3 in complying with the requests of the RespondentUnions that market operators exclude the Frito driver-salesmen fromentering the selling areas.Rather, they asserted that they were alsoenforcingclausesB and C2, which we have already held to be outsidethe scope of the complaint herein. Further, the fact that the Respond-ent Unions referred to "the contract" rather than to a specificclause 10and that the market operators may have intended to enforce clause Bas well as subdivisions C1 and 3 does not warrant the conclusion thatthe allegation of the complaint has not been sustained. It is unneces-sary to prove in this connection that the Frito employees were ex-cluded solely pursuant to subdivisions C1 and 3. It is immaterial thata valid agreement may have been enforced if the parties were alsoenforcing an unlawful agreement. The Respondent Unions have con-ceded that they were seeking to enforce the provisions which are inissue, andthe market operators admittedly acted, at least in part, toenforce them.Nor is it essential that a violation be found as to bothparties to such a contract in order to find unlawful conduct by one ofthem." In theinstant case,the incidents at the individual marketsoccurred more than 6 months before the charge was filed against theRespondent Employers, and we therefore may make nounfair laborpractice finding as to them based thereon.However, all the incidentswere within the 10(b) period preceding the charge filed against theRespondent Unions.As we find that these incidents constituted en-forcement of the clauses which we have found to beunlawful, wefind that respective Respondent Unions thereby violated Section 8 (e) .3. In view of our findings above, we deem it unnecessary to rule onthe contention relating to the bulletin, as such a ruling could not affectthe scope of our order herein.However, we specifically do not adoptthe Intermediate Report insofar as it deals with this aspect of the case.9 Further,as discussed below,we do not find the evidence in conflict with theseadmissions."Asit is clearthat the Union's requestat Safeway Store No.395 was specificallygrounded on clause B, as evidencedby itsletter,we base no finding onthatincident.11See,e.g.,Dan McKinney Co., supra RETAIL CLERKS UNION, LOCAL 770, ETC.249THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondents set forth above have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.Because the record indicates that Respondent Employers do busi-ness with other distributors in the southern California area, in addi-tion to Frito, and that the contracts herein found unlawful applyequally to all of such distributors who do not meet the standards setforth in these contracts,12 we find that the Order in this case shouldenjoin Section 8 (e) violations involving any other person or employerdoing business with the Respondent Employers, rather than just Frito.Upon the basis of the foregoing and the entire record, the Boardmakes the following :CONCLUSIONS OF LAW1.Eachof the Respondent Unions is, and has been at all timesmaterial to the issuesin thisproceeding,a labor organization withinthe meaning of Section 2(5) ofthe Act.2.Eachof the Respondent Employers is, and has been at all timesmaterial to the issues in this proceeding,an employer within the mean-ing of Section 2(2) ofthe Act.3.By maintaining,enforcing,and giving effect to section I, sub-divisionsC1 and3, contained in the collective-bargaining agreementsbetween the Respondent Employers and the Respondent Unions, theRespondents named herein entered into an agreement in violationof Section 8(e) ofthe Act.4.The aforesaid unfair labor practice is an unfair labor practiceaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor12 CfLocal 810, Steel, Metals,Alloys and Hardware Fabricators and Warehousemen,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (Fenn Can Corporation),131 NLRB 59, enforcement granted 299 F. 2d 636(CA.2) ; International Brotherhood of Electrical Workers, Local 501, et at.(SamuelLanger) V. N L R.B.,341 U.S. 694. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondents, Retail ClerksUnion, Locals 770, 899, 1167, 1428, and 1442; Alpha Beta Food Mar-kets, Inc.; Food Giant Markets, Inc.; Market Basket; Mayfair Mar-kets;Ralph Grocery Company; Safeway Stores, Inc.; Thriftimart,Inc. ;Von's Grocery Co.; and Food Employers Council, Inc., andtheir officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining, enforcing, and giving effect to the collective-bargaining contracts signed by Respondent Unions and RespondentEmployers on January 1, 1959, or on April 1, 1959, insofar as saidcontracts provide that :The Employers shall not sub-contract any work ordinarily per-formed by retail clerks in the stores or markets of the employers,and, further, any future work created by the Employer's storesor markets which would ordinarily be performed by retail clerks,shall be performed only by members of the bargaining unit asherein set forth, except that such work may be sub-contracted toan employer who is signatory to an Agreement with the Union.Any other work which is presently under specific contracts withthe Teamsters, CulinaryWorkers, and Building Service Em-ployees Unions shall not be affected by this Agreement, exceptas to any change which may result from an agreement of theunions involved and the signatory Union and upon presentationto the Employer of bona fide proof thereof.(b)Executing, maintaining, enforcing, or giving effect to anyother contract or agreement, express or implied, whereby any of theRespondent Employers cease or refrain, or agree to cease or refrain,from doing business with The Frito Company, Western Division, orany other employer or person, in violation of Section 8(e) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Respondent Employers shall post at their places of business,copies of the notice attached hereto marked "Appendix A." 11 Copiesof said notice, to be furnished by the Regional Director for theTwenty-first Region, shall, after having been duly signed by anauthorized representative of the Respondent Employers, be postedby said Respondents immediately upon receipt thereof, and be main-tained by them for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-is In the eventthat this Orderis enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order"If,during the compliance stage of these proceedings,itappearsappropriate to theRegionalDirectorto have separate notices signedby each Respondent Employer,ratherthan a single notice signed on behalfof all, he ishereby empowered to do so RETAIL CLERKS UNION, LOCAL 770, ETC.251ent Employers to insure that said notices are not altered, defaced, orcovered by any other material.(b)Respondent Union Locals shall post at Respondent UnionLocals' business offices, places of business, and meeting places, copiesof the notice attached hereto marked "Appendix B.714 Copies ofsaid notice, to be furnished by the Regional Director for the Twenty-first Region, shall, after having been duly signed by an authorizedrepresentative of the Respondent Unions, be posted by said Respond-ents immediately upon receipt thereof, and be maintained by them fora period of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members,are customarily posted.Reasonable steps shall be taken by the Respondent Unions to insurethat said notices are not altered, defaced, or coveredby anyothermaterial.(c)Respondents shall notify the Regional Director for the Twenty-first Region, in writing, within 10 days from the date of this Order,what steps they have taken to comply herewith.MEMBERSBROWN and FANNING took no part in the considerationof the above Decision and Order.14 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."If,during the compliance stage of these proceedings,itappears appropriate to theRegional Director to have separate notices signed by each Respondent Union,rather thana single notice signed on behalf of all, he is hereby empowered to do so.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT execute, maintain, give effect to, or enforce anycontract agreement, express or implied, with Retail Clerks Union,Locals 770, 899, 1167, 1428, or 1442, whereby we cease or refrain,or agree to cease or refrain, from doing business with The FritoCompany, Western Division, or any other employer or person,in violation of Section 8(e) of the Act.WE WILL NOT enforce, maintain, or give effect to our collective-bargaining contracts signed with Retail Clerks Union, Locals770, 899, 1167, 1428, or 1442, on January 1, 1959, or on April 1,1959, insofar as said contracts provide that:The employers shall not sub-contract any work ordinarilyperformed by retail clerks in the stores or markets of theEmployers, and, further, any future work created by the 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer within the Employer's stores or markets whichwould ordinarily be performed by retail clerks, shall beperformed only by members of the bargaining unit as hereinset forth, except that such work may be sub-contracted to anemployer who is signatory to an Agreement with the Union.Any other work which is presently under specific contractswith the Teamsters, Culinary Workers, and Building ServiceEmployees Unions shall not be affected by this Agreement,except as to any change which may result from an agreementof the unions involved and the signatory Union and uponpresentation to the Employer of bona fide proof thereof.ALPHA BETA FOOD MARKETS, INC.,FOOD GIANT MARKETS, INC.,MARKET BASKET,MAYFAIR MARKETS,RALPH GROCERY COMPANY,SAFEWAY STORES, INC.,THRIFTIMART, INC.,VON'S GROCERY CO.,FOOD EMPLOYERS COUNCIL, INC.Employers.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Eastern Columbia Building, 849 Broadway, Los Angeles 14,California, Telephone Number, Richmond 9-4711, Extension 1031,if they have any question concerning this notice or compliance withitsprovisions.APPENDIX BNOTICE TO ALL OUR MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that:WE WILL NOT execute, maintain, give effect to, or enforce anycontract or agreement, express or implied, with Alpha Beta FoodMarkets, Inc., Food Giant Markets, Inc., Market Basket, May-fairMarkets, Ralph Grocery Company, Safeway Stores, Inc.,Thriftimart, Inc., Von's Grocery Co., or Food Employers Coun-cil, Inc., whereby such employer ceases or refrains, or agrees tocease or refrain, from doing business with The Frito Company, RETAIL CLERKS UNION, LOCAL 770, ETC.253Western Division, or any other employer or person, in violationof Section 8 (e) of the Act.WE WILL NOT enforce or maintain in effect the collective-bargaining contracts signed by the aforenamed Employers andthe undersigned Unions on January 1, 1959, or on April 1, 1959,insofar as said contracts provide that :The employers shall not sub-contract any work ordinarilyperformed by retail clerks in the stores or markets of theEmployers, and further, any future work created by theEmployer within the Employer's stores or markets whichwould ordinarily be performed by retail clerks, shall be per-formed only by members of the bargaining unit as hereinset forth, except that such work may be sub-contracted to anemployer who is signatory to an Agreement with the Union.Any other work which is presently under specific contractswith the Teamsters, Culinary Workers, and Building ServiceEmployees Unions shall not be affected by this Agreement,except as to any change which may result from an agree-ment of the unions involved and the signatory Union andupon presentation to the Employer of bona fide proof thereof.RETAIL CLERKS UNION, LOCALS 770,899, 1167, 1428, and 1442,Labor Organizations.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice,Eastern Columbia Building, 849 Broadway, Los Angeles 14,California, Telephone Number, Richmond 9-4711, Extension 1031,if they have any question concerning this notice or compliance withitsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaintin this proceeding,issuedby the General Counsel ofthe NationalLaborRelations Board,alleges, as amended,'that various employers(collectively1The amended complaint(describedin the record as the consolidated amended com-plaint) is based upon a charge against the Respondent Unions inCase No 21-CE-11filed on October 12, 1960, bya firm namedThe Frito Company, Western Division; anamendmentof that charge filed on December2, 1960; a chargein Case No. 21-CE-16-1against the RespondentEmployers filed by Local 770 on March28, 1961 ; and a charge inCase No 21-CE-16-2 filed by the otherRespondent Unions against the Respondent Em-ployers on March 28, 1961.The cases in which the charges wererespectively filed havebeen duly consolidated pursuant to Section 102 33 of the Board's Rules and Regulations,Series 8Due service of it copy of the charges, the amended charge, and the consolidatedamended complaint has been effected upon each party entitled thereto. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed herein as the Respondent Employers) and certain labor organizations(referred to herein collectively as the Respondent Unions) 2 "entered into" and "gaveeffect" to contractual provisions prohibited by the terms of Section 8(e) of theNational Labor Relations Act, as amended (29 U.S.C., Sec. 151et seq.;also calledthe Act herein); and have by such conduct' engaged in unfair labor practices pro-scribed by the said Section 8(e).3The Respondent Unions have filed answers in which they admit all of the allega-tions of the amended complaint, and offer "to stipulate and agree" to a remedialorder .in terms they propose in the answers.The Respondent Employers have, byanswer, denied some of the allegations of the amended complaint, and admittedothers.The material denials and admissions by the Respondent Employers affectingthe issues will be noted in connection with findings and conclusions made below.Prior to the hearing in this proceeding, the Regional Director of the Twenty-firstRegion of the Board, upon motion, entered orders permitting intervention by threeemployers and four organizations of employers, who, for convenience of reference,will be collectively described herein as the Employer Intervenors.4Following theentry of the Intervention orders, the Respondent Unions filed with the RegionalDirector a motion to limit the extent of participation by the Employer Intervenorsin this proceeding, seeking, in brief, to preclude the Employer Intervenors fromoffering objections to evidence,calling or examining witnesses,presenting docu-mentary or other evidence, or participating in "stipulations of fact."Thismotionwas referred by the Regional Director "to the Trial Examiner.for ruling."A hearing upon the issues in this proceeding has been held before Trial ExaminerHerman Marx at Los Angeles, California.All of the parties, including the inter-venors, appeared at, and participated in, the hearing through respective counsel, andwere afforded a full opportunity to be heard, examine and cross-examine witnesses,adduce -pertinent evidence, file briefs, and submit oral argument.The briefs sub-mitted to me since the close of the hearing have been read and considered.Shortly after the hearing opened, and before any evidence was taken, a labororganization known as Joint Council No. 42, International Brotherhood of Teamsters,Chauffeur's,Warehousemen & Helpers of America, and a group of its local affiliates,moved for leave to intervene.The motion was granted upon a showing by themovants (collectively designated herein as the Teamster Intervenors) that the con-tracts involved here exclude work performed "under specific contracts with theTeamsters" from the operation of the contractual provisions challenged by the Gen-eral Counsel,and that thus a determination of the issues could affect the TeamsterIntervenors.The latter then moved, successively, to dismiss the complaint, and fora continuance.Both motions were denied for reasons adequately reflected in therecord and unnecessary to summarize here.5 I also denied the Respondent Unions'2 The Respondent Employersare AlphaBeta Food Markets,Inc. ; FoodGiantMarkets,Inc ; Market Basket ; Ralph Grocery Company ; Mayfair Markets ; SafewayStores, Inc. ;Thriftimart, Inc. ; Von's Grocery Co. ; and FoodEmployers Council, Inc.The RespondentUnions areRetail Clerks Union, Locals 1442, 1428,899, 1167, and770.For convenienceof description, each of the RespondentUnions will also be referred to hereinby its localnumber,as, for example,Local 770.3To the extentmaterial here,Section 8(e)provides:It shall bean unfairlabor practice for any labororganizationand any employer toenter into any contractor agreement,express orimplied,wherebysuch employerceases or refrains or agrees to cease orrefrain fromhandling, using, selling,trans-porting or otherwisedealing inany of the productso'f any other employer,or to ceasedoing businesswith any otherperson, and any contract or agreement entered intoheretoforeor hereafter containing such an agreementshall be tosuch extent un-enforcible and void . .. .4The Employer Intervenorsare Standard MerchandiseCo ; U.S Servateria Co. ; WescoMerchandise Co ; American Bottlers of Carbonated Beverages ; Californiaand NevadaManufacturers of CarbonatedBeverages;AmericanResearchMerchandisingInstitute;and GroceryManufacturersof America, Inc.5 Following denial of themotion for a continuance,counsel forthe TeamsterIntervenorswithdrew from the hearing withoutpresenting any evidence.He had stated before hiswithdrawal that the dismissalmotion "is the essential basis of our contentions here."The Teamster Intervenors' motion for leave to intervene had been `granted subject to"such limitations as may appear...appropriateas the case goes on"; andtoward theclose of the hearing,after all the evidencewas in, and it was clearthat the TeamsterIntervenorswouldnot avail themselves of an opportunity to presentevidence, the Re-spondentUnionsmoved to vacatethe ordergrantingleave forintervention by the RETAIL CLERKS UNION, LOCAL 770, ETC.255motion, previously filed with the Regional Director, to limit the scope of interventionby the Employer Intervenors, but I note in that connection that, upon objection, Iexcluded substantially all of the testimony (of considerable volume, judging by theoffers of proof) proffered by the Employer Intervenors. Bearing in mind that theyare neither parties to the contracts in question here nor involved in any of the inci-dents alleged in the complaint as applications of the agreements, and measuring theoffers of proof by the material facts in this proceeding (set forth in findings madebelow), it is evident that the voluminous testimony sought to be adduced by theEmployer Intervenors tends neither to prove nor disprove any of the material issuespresented by the pleadings, goes far afield of such issues and the facts, and thus hasno place in this case.6Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.NATURE OFTHE BUSINESS OF THE RESPONDENT EMPLOYERS;JURISDICTION OF THE BOARDEach of the Respondent Employers, with the exception of Food Employers Coun-cil, Inc. (also called the Council herein), is engaged in the business of operating"retail food markets in the Southern California area"; and each, with the exceptionnoted, derives from its said operations an annual gross income in excess of $500,000,and, in the course of its business, receives each year in California from points outsidethereof food products valued in excess of $50,000.The Council is a nonprofit corporation consisting of members, including most ofthe other Respondent Employers, "engaged in the retail food market business inSouthern California."Since about 1941, the Council has bargained collectively foritsmembers with the Respondent Unions, and has negotiated collective-bargainingcontracts with these labor organizations affecting terms and conditions of employ-ment of retail clerks employed by members of the Council.As the amended complaint alleges, and the answers admit, each of the RespondentEmployers is an employer within the purview of the Act, and is engaged in interstatecommerce within the meaning of the statute.Accordingly, the Board has jurisdictionover the subject matter of this proceeding.H. THE LABOR ORGANIZATIONS INVOLVEDEach of theRespondentUnionsis,as the answers concede,a labor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementEach of the Respondent Employers has entered into one or more written collective-bargaining agreements with one or more of the Respondent Unions. Some of thecontracts were entered into on January 1, 1959, and the rest on April 1, 1959. Bythe terms of each contract, it was to remain in effect until March 31, 1964, and there-after subject to prescribed notice provisions for termination or change after thatdate.The provisions of all the contracts (referred to herein collectively as generalagreements and individually as a general agreement)are substantially the same, andthe pertinent terms, identically stated in each general agreement,are as follows:Teamster Intervenors.The motion was denied,but, upon subsequent motion by some ofthe Respondent Unions, I limited the intervention by the Teamster Intervenors to theirmotion to dismiss, noting,however,that the limitation did not restrict them in seekingreview of any ruling affecting them made in this proceeding,or in their right to file withme a brief bearing upon any interest they may have in any order that may be made inthis proceeding.They have not availed themselves of the opportunity to file a brief.e By denying the motion to limit the Employer Intervenors' participation, I do notImply any belief that their motions for intervention should have been granted in the firstplace-a matter as to which I find it unnecessary to express an opinion. Section 102 29of the Board's Rules and Regulations vests discretion in the Regional Director to grantsuch a motion before the bearing; and it is evident that to grant the motion to limitwould have constituted a review and substantial modification of a determination com-mitted by Board regulation to the Regional Director's discretion. I did not believe thatI should follow such a course in the circumstances presented, and hence denied the motionto limit. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDARTICLE IRECOGNITION OF THE UNIONA. Bargaining Unit.1.The Union is hereby recognized as the sole collective bargaining agent forall employees within the bargaining unit comprised of those classifications ofemployees which constituted the Union's bargaining unit on January 1,1955 ... .B.Work Performed.All work performed on the premises in the nature of work generally performedby retail clerks shall only be performed by employees in the bargaining unit asherein defined.C. Sub-Contracting or Assignment of Work.1.The Employers shall not sub-contract any work ordinarily performed byretail clerks in the stores or markets of the Employers, and, further, any futurework created by the Employer within the Employer's stores or markets whichwould ordinarily be performed by retail clerks, shall be performed only bymembers of the bargaining unit as herein set forth, except that such work maybe sub-contracted to an employer who is signatory to an Agreement with theUnion.*******3.Any other work which is presently under specific contracts with theTeamsters, CulinaryWorkers, and Building Service Employees Unions shallnot be affected by this Agreement, except as to any change which may resultfrom an agreement of the unions involved and the signatory Union and uponpresentation to the Employer of bona fide proof thereof.On August 30, 1960, the Council issued a bulletin addressed to "all market opera-tors having contracts" with one of the Respondent Unions (Local 770), purportingto interpret the meaning and intent of provisions of such contracts (without specifi-cally identifying the articles or subdivisions so interpreted), and stating, in that con-nection, among other things, that work previously performed "by Teamster driver-salesmen.in the Southern California retail food industry may continue to beperformed"; and that "work generally performed by Retail Clerks-that is, workthat has not been performed by Teamster driver-salesmen must continue to be per-formed by the Retail Clerks."A concern named The Frito Company, Western Division (also called Frito herein),which is engaged in the manufacture and distribution of food products in the southernCalifornia area, has been doing business with all the Respondent Employers whooperate markets (in other words, all except the Council), and in the course of itsbusiness sells and delivers food products to such markets, using driver-salesmenfor that purpose.These employees are not represented by any union.The dutiesof the driver-salesmen formerly included the delivery of Frito's products in the sellingareas of the markets in question, and the placement and display of the products onshelves in such areas, but because of reasons to be described later, the Frito employeesno longer perform such functions, doing substantially no more at the markets thanto deliver merchandise there.As will appear, much of the issues in this proceedingcenter on the circumstances in which this change occurred.B.The issuesThe General Counsel's claimsof violation of Section 8(e) may be divided intothe three categories set forth below:1.Oneisa contentionthat the Respondent Unions and Employers committedunfair labor practices by maintaining the provisions of subdivisions Cl and 3 ofarticle I of the general agreements. (Subdivisions C1 and 3 will on occasion belabeled herein, for convenience of reference, as the subcontractors clause.)Thesecontractual terms have the effect, in substance, of permitting the Respondent Em-ployers to subcontract work "ordinarily performed by (their) retail clerks" onlyto an employer who is signatory to an Agreement with the (given) Union"; andof exempting from the reach of the subcontractorsclause"any other work whichispresently under specific contracts with the Teamsters, CulinaryWorkers andBuilding Service Employees Unions."Hence, the General Counsel maintains, thesubcontracting prohibitionisa continuingundertaking by each of the Respondent RETAIL CLERKS UNION, LOCAL 770, ETC.257Employers to cease or refrain from doing business with other employers within thereach of the prohibition; and therefore, to maintain subdivisions Cl and 3 of article I,so the argument runs, is "to enter into" an unlawful "contract or agreement" withinthe purview of Section 8(e).Itmay be noted, in connection with the foregoing position, that the GeneralCounsel has deliberately refrained, as he has made evident in a number of ways,including the text of the amended complaint, from placing in issue any questionof legality of subdivision B of article I, the clause requiring "work.on thepremises.generally performed by retail clerks" to "be performed (only) by em-ployees in the bargaining unit" (in other words, by market employees subject to thegeneral agreements).Yet Frito and some of the Intervening Employers (thosejoining in the brief of Grocery Manufacturers of America, Inc.) insist on challengingthe validity of that clause in this proceeding.To pass on that issue here would betantamount to an enlargement of the scope of the amended complaint, and wouldhave the effect of ignoring the plain legislative purpose, expressed in Section 3(d)of the Act, to vest the General Counsel with "final authority, on behalf of the Board,in respect of the investigation of charges and issuance of complaints." Such a coursewould be obviously improper, and I thus must decline to take it .72.The General Counsel alleges in the amended complaint that by the Council'sissuance of the bulletin of August 30, 1960, the Respondent Unions and Employers"invoked and gave effect" to the subcontractors clause and thereby, so it is alleged,entered into "contracts or agreements" whereby the Respondent Employers, in con-travention of Section 8(e), agreed to cease or refrain from "handling, using, selling,or otherwise dealing in the products of," or "to cease doing business with," Fritoand other employers who do not have contracts with any of the Respondent Unionsor "with the Teamsters, Culinary Workers or Building Service Employees Unions.3.Finally, the General Counsel claims that each of various alleged applicationsof subdivisions Cl and 3 of article I of the general agreements to Frito at certainmarkets mentioned in the amended complaint amounted to a "contract or agreement"between the given Respondent Union and Respondent Employer involved, wherebythe latter, in violation of Section 8(e), "agreed to and did cease or refrain fromhandling, using, selling, or otherwise dealing in the products of Frito, or to ceasedoing business with Frito."The foregoing contention of the General Counsel will be considered below in theorder in which they have been stated.C. The claim regarding the subcontracting clauseWhat Section 8(e) of the Act forbids as an unfair labor practice is the act ofenteringinto any agreement within the statutory proscription.With that as a back-ground, it is a critical fact that all of the written contracts in question here wereexecuted before the enactment of Section 8(e).The General Counsel,however,would regard the date when the contracts cameinto existence as no barrier to a holding that the Respondents violated the Act byentering into them,and he achieves this result by reading the statutory words "toenter into any contract or agreement"asmeaning not only the act of becomingbound to one,but the maintenance or continued existence of the obligation. Itshould be borne in mind,in that connection,thatwhile there is much in theamended complaint about specific instances of alleged application of the subcon-tractors clause, it is evident from the General Counsel's brief(particularly pp.19-23)that he contends,among other claims, that the mere"continued existenceand maintenance"of the subcontractors clause within the 6-month period of limita-tion prescribed by Section 10(b) of the Act is an unfair labor practice,withoutregard to any application or enforcement of the clause.8The General Counsel summons to his aid some legislative history, but the infer-ences he would draw from it have a tenuous cast,and it does nothing of substancefor hispositionas I am led to conclude from the excerpt from his brief, which7 The virtually unreviewable authority of the General Counsel over the issuance of com-plaints has been noted repeatedly by courts of appeals.See, for example,Prank A.Hourihan v. N.L.R B.,201 F. 2d 187 (C.A.D C.), and cases cited.8I rejected a similar position inDan McKinney Co.,137 NLRB 6149, where the Gen-eral Counsel maintained in his brief that "every single day that it [the contract thereinvolved] continues to be in effect, it is an 'entering into' a new illegal act."The caseis now before the Board upon exceptions. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontains the legislative history in question, set forth in the margin.9 If one is toresort to legislative background, more persuasive, in myjudgment,than the historyupon which the General Counselreliesis the fact, as the Board has noted, that "thewords `sign' and `enter into' were used interchangeably during the congressionaldebates and in congressional reports."Mary Feifer, d/b/a American Feed Com-pany,133 NLRB 214, and legislative history cited there.In any case, I see no need to scout either the legislative history or the multiplemeaningsand uses of the word "enter"described in unabridged dictionaries in orderto define the statutory words "to enter into any contract or agreement," for there isnothing obscure about the language, and, indeed, it has an unadorned simplicity andemploys words in very common use and of common meaning.In normal usage,the words mean the act of acquiring a contractual obligation or, in other words,beginning or embarking upon one, as, for example, when contracting parties affixtheir executing signatures to the instrument that binds them.Thus, when we saythat a party "entered into" a contract on January 1, 1959, we mean that he signedor otherwise embarked upon the obligation on that date, and it would seem to beself-evident that if the party did in fact execute the contract on January 1, 1959,itwould be a departure from fact and a distortion of language to say that he enteredinto the contract on July 1, 1961, simplybecausethe contract was still in existenceon the latter date.The General Counsel himself, it is interesting to note, givesthe phrase "to enter into" the meaning and usage commonly given it, as describedabove, for in the very act of describing the collective-bargaining contracts in theamended complaint, he states, in substance, that they were "enterd into," variously,on January 1, 1959, and April 1, 1959.He puts the matter that way, obviously,because that is the normal way to state the dates when the contracts were "enteredinto" or, in other words, when the parties embarked upon or began their writtencontractual obligations.Plainly, too, it would be an abuse of meaning andlanguageif he were to say that the contracts were "entered into" on some subsequent datesuch as, forexample,July 1, 1961, because they were inexistenceon the latter date.Comparably, I believe it to be a misuseof meaning and languageto assert thatCongress, by the phrase "It shall be an unfair labor practice . . . to enter into anycontract or agreement," meant to make the continuedmaintenanceor existence ofsuch a contract or agreement an unfair labor practice.That view of the matter is by no means negated by the fact that after specifyingthat the act of entering into a prohibited contractor agreement is "anunfair laborpractice,"Section 8(e) provides that such a "contract or agreement entered intoheretofore or hereafter . . . shall be . . . unenforcible and void."The crucialfact is that Congress chose to make enteringinto certaincontracts an unfair laborpractice, and then, dealing with the subject of the status of such an agreement afteritwas "entered into," omitted to specify that its continuedmaintenanceor existence9The excerptfromthe General Counsel's brief (omitting footnotes and inserting, paren-thetically, appropriate Congressional Record references) is as follows:As stated above, the legislative history of Section 8(e) also shows that Congressintendedtomake maintenance of certain contracts an unfair labor practice.Forexample,in debate on the Elliott bill (then a committee bill) and the Landrum-Griffin bill,Congressman Smith of Virginia said about the portion of Landrum-Griffin which eventually became the substance of 8(e), "That is the provision in theLandrum-Griffin bill.There are no ifs, and, buts or provisos about it. It says youhave to stop the boycott, hot cargo practices period" (105 Cong. Rec. 14176.)"Practices" is a word signifying current performance, carrying on, repetition.Prac-ticedoesnot refer to a "one-shot" Incident such as executing an agreement.In a report to the House on changes made in the Landrum-Griffin bill, Representa-tiveThompson of New Jersey stated, "Hot Cargo. The Landrum-Griffin bill ex-tended the hot cargo provisions of the Senate bill to all agreements between anemployer and a laborunionby which the employer agrees not to do business withanother concern." (105 Cong Rec. 16636.)The Congressman's remarks were ad-dressedto agreements, not their mere executionIn commenting upon Section 8(e) as passed by the Congress, Senator Goldwatersaid, "This means that such contractual clauses are per se illegal. It is unlawful foieither party even to execute such an [hot cargo] agreement . . . ." (105 Cong. Rec.A8523.)The Senator's remarks show that mere execution of the "hot cargo" contractwas but one aspect of relevant employer-union conduct which was outlawed by 8(e).By stating that "even to execute" a "hot cargo" agreement was unlawful, SenatorGoldwater was indicating that other conduct-maintenance of a "hot cargo" con-tract-was unlawful RETAIL CLERKS UNION, LOCAL 770, ETC.259was an unfair labor practice,saying no more in that regard,than that"any contractor agreement entered into heretofore or hereafter containing such(a proscribed)agreement shall be to such extent unenforcible and void." 10The wisdom of thechoice is a matter for Congress,and it is not within the province of the Board, asthe Supreme Court has had occasion to remind us, to add, by construction, whatCongress has chosen to omit.Local 357, International Brotherhood of Teamsters,etc. (Los Angeles-SeattleMotor Express)v.N.L.R.B.,365U.S. 667, 674-676;Colgate-Palmolive-Peet Co. v. N.L.R.B.,338 U.S. 355, 363.In sum,for the reasons stated,without regard to the question whether the sub-contractors clause contains language now declared"void"by Section 8(e), I holdthat by the mere maintenance and continued existence of the contracts variously"entered into" on January 1, 1959, andApril 1,1959, the Respondent Unions andEmployers have not committed any unfair labor practices in violation of Section8(e) ofthe Act."D. The bulletinBy allegations of his amended complaint, the General Counsel treats the Council'sdistribution of its bulletin "to various of its members" as the establishment by theRespondent Employers of "a policy, . . . currently in effect, of uniformly grantingthe work covered by" subdivisions Cl and 3 of article I of the general agreements,and as a proscribed "contract or agreement" between the Respondent Unions andEmployers (paragraphs 13, 28, 29, 31, and 32, amended complaint). But the rele-vant portions of the bulletin are, in fact, nothing more than the Council's view orinterpretation of parts of the collective-bargaining contracts (whether or not of thesubcontractors clause need not detain us); and one is utterly at a loss to understandhow the Council's unilateral act can justifiably be termed a "contract or agreement"between the Respondent Unions and Employers.The record is barren of anyevidence that the Respondent Unions, at least, had any hand in the preparation ordistribution of the bulletin or based any action on it.The fact is that neither thebulletin nor its distribution constituted a "contract or agreement,"and to applyeither term to the Council'sunilateral action is to ignore the meanining of wordsof common usage.To be sure, the Respondent Unions have, by their answers in blanket form, ad-mitted"each and all" of the averments of the amended complaint,and have thusadmitted allegations to the effect that by force of the Council'saction in issuing-and distributing the bulletin,the Respondent Unions and Employers"entered into"a proscribed"contract or agreement" in violation of Section 8(e), but the relevant10 The fact that the Board inMary Feifer, d/b/a American Feed Company,133 NLRB214, required the respondents there to cease and desist from "maintaining,"as well asfrom "entering into," contracts proscribedby Section8(e) does not, in my judgment,inevitably support the General Counsel's constructionof the statutory phrase "to enterinto."For one thing, the Board did not in the cited case hold thatmaintenanceof theagreement in issue there was an unfair labor practice,and it is such a holding, and notmerely a remedial prohibition against maintaining such a contract,that the GeneralCounsel seeks here.For another matter, particularly as the statute makes "unenforcibleand void" a contract into which unions and employers are forbidden"to enter," therewould appear to be reasonable justification for the inclusion in a remedy of a prohibitionagainst maintenance of such a contract as an implementation of a prohibition against"entering into" one, even if the language of Section 8(e) permits no finding that mainte-nance is an unfair labor practice.In other words, the fact that the Board has in effectheld that ithas remedial power to enjoin maintenance of a "void"contract,in conjunctionwith a holding that "entering into" it was an unfair labor practice, does not mean thatSection 8(e) confersauthorityupon the Board to find such maintenance to be an unfairlabor practice."In reaching the conclusion above, I am fully mindful that the Respondent Unionshave, by answer,admitted allegations of paragraph 31 of the amended complaint to theeffect thatby maintenance of the contracts,they haveengaged in unfairlabor practicesIn violation of Section 8(e).However,the allegation is a conclusion,as are therelevantadmissions,and, in any case, I think it would be neitherproper nor an effectuation of thepolicies ofthe Act tohold, byforce of theadmissions,that by themere maintenance orexistence of the contracts,the RespondentUnions violatedSection 8(e),when the statutedoes not, in fact, make such maintenance or existence an unfairlabor practiceSimilarly,Imake no findingthat the Respondent Employersengaged in unfairlabor practices bythe mere maintenance or existenceof the contracts.662353-63-vol. 138-18 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmissions are not decisive and surely are no warrant for a departure from common-sense and the law, not to speak of the ordinary meaning of words.12 The allegationsto the effect that the Respondent Unions and Employers entered into a "contract oragreement" in violation of Section 8(e) by reason of the issuance and distribution ofthe bulletin are, in substance, legal conclusions.Conventional rules of pleadingrequire that "facts and not legal conclusions should be alleged," and that "ordinarilya conclusion of law does not aid the pleader (and) is no allegation at all." 71 C.J.S.Pleading Sec. 13. Invoking these elementary principles here, the admissions of theGeneral Counsel's legal conclusions should be given no weight, but whether or notone applies these rules to proceedings such as this, it seems to me that it would beboth inappropriate and not an effectuation of the policies of the Act to base findingsand conclusions upon conclusional conceptions reflected in the pleadings that theavailable facts in the record do not support.The sum of the matter is that the record is insufficient to support a holding that bythe issuance or distribution of the bulletin any of the Respondents violated Section8(e).E. The alleged applications of the subcontractors clause to FritoThe General Counsel's allegations of application of the subcontractors' clauseinvolve 10 markets.Basically, each incident centers upon a requirement by theRespondent Employer concerned, at the instance of the Respondent Union withwhich it has a general agreement, that Frito driver-salesmen who deliver the Com-pany's products to the markets discontinue a prior practice of placing, arranging,and displaying the merchandise on shelves in the selling areas of the stores.With respect to the incidents, which will be described in more detail later, theamended complaint (paragraphs 28-29, 31-32) alleges that by force of the incidents,the Respondent Unions and Employers "have.entered into contracts wherebythe.Employers have agreed to and did and continue to cease or refrain fromhandling . .or otherwise dealing in the products of Frito or any other employers,"or to cease doing business with Frito or any other employers, "who do not have con-tractswith the (Respondent) Unions, or with the Teamsters, Culinary Workers orBuilding Service Employees Unions"; that by their "acts and conduct" in the premises,the Respondent Unions and Employers "gave effect" to subdivisions Cl and 3 ofarticle I of the general agreements "insofar as those agreements provide for excep-tions to the assignment of work ordinarily performed by retail clerks [in the bar-gaining unit] in the stores or markets of the Employers which exceptions are basedupon the membership or nonmembership (of employees) in a labor organiza-tion . . ."; and that by thus giving effect to the contract provisions in question, eachunion and market operator "entered into, maintained and gave effect to a contractor agreement" within the prohibition of Section 8(e), and thereby violated thatsection.The 10 markets involved, and the incidents respectively pertaining to them, maybe divided, for convenience of discussion, into 3 categories.Much of the findings anddiscussion must necessarily entail a dissection of relevant portions of the pleadingsas they affect each store, for the General Counsel called no witnesses, resting hiscase, substantially, on the pleadings and provisions of subdivisions Cl and 3 of articleI of the general agreements.The testimony is relatively scant, as will appear, andwhat there is of it was given by the managers of two of the markets and the super-visor of one such manager, all called by Frito. , Findings and conclusions with respectto each of the three categories of stores and related incidents follow below.12 In their brief (p. 11), counsel for all the Respondent Unions (except Local 770) ex-plain that they admitted all of the allegations as a species of "pleaof nolo contendere"because intheir view the General Counsel's case is based upon the theory that "theRespondent Employers in response to demands made by the Respondent Unions, agreedto prevent employees" of Frito from performing certain functions in the markets in ques-tion by reason of provisions of the subcontractorsclause; andbecause "the specificremedialorder . . . being sought by the General Counsel" is agreeable to the RespondentUnions.Itmay be pointed out that the General Counsel's case is not as limited asRespondent Unions would have it, for the General Counsel not only challenges the legalityof applications of the subcontractors clause to Frito, viewing such applicationsas "agree-ments," but, as noted earlier, maintains that by the mere continued existence of theclause andthe issuance of the bulletin, the Respondents have committed unfair laborpractices.In any event,the reasons given by Respondent Unions forwhatthey call their"plea ofnolo contendere"do notaffect theresults in this proceeding. RETAIL CLERKS UNION, LOCAL 770, ETC.2611.Von's Store No. 23; Food Giant Store No. 24; and Ralph's Store No. 30Von's Store No. 23 is operated by Von's Grocery Co.; Food Giant Store No. 24by Food Giant Markets, Inc.; and Ralph's Store No. 30 by Ralph Grocery Company.Employees. of each of these markets are represented by Local 770, and are subjectto the general agreements in effect between Local 770, the relevant market operators,and the latter's collective-bargaining representative, the Council.The gravamen of the allegations regarding the three markets is that Local 770"insisted" that each store "fully comply" with subdivisions Cl and 3 of article Iof the relevant general agreement by barring Frito's driver-salesmen from enteringthe selling area of such store to deliver Frito's products, and performing shelving,display, and other work thereon, in such area; that each market operator compliedand "prevented" Frito's employees from entering the selling areas to perform thework mentioned above; and that by their conduct, Local 770, and the relevantRespondent Employers violated Section 8(e) in that they invoked and gave effectto provisions of subdivisions Cl and 3, and thereby entered into agreements withinthe reach of the prohibition in Section 8(e).Local 770, as previously indicated, admits these allegations, but the three marketoperators concerned, in their amended answer, although conceding that they "pre-vented Frito's driver-salesmen . . . from servicing Frito's products," deny that"said prevention was pursuant to alleged insistence of (Local 770) that said storesfully comply" with subdivisions C1 and 3 of article I of the applicable generalagreements; and that they violated Section 8(e).Unrebutted testimony, given after the General Counsel had rested, establishesthat the facts, in material respects, do not follow the course that the General Coun-sel's relevant allegations, and Local 770's admissions, would lead one to believe.What happened, I find on the basis of the unrebutted testimony, was that a busi-ness agent of Local 770 was in Von's Store No. 23 in September 1960, another agentin Food Giant Store No. 24 in June 1960, and a third in Ralph's Store No. 30 inJune or July 1960; that on each occasion, a Frito driver-salesman was engaged inplacing his company's products on a shelf in the "selling area of the store"; thateach business agent on the occasion in question told the manager of the given storethat the Frito driver-salesman "was not allowed, according to the contract, to workhismerchandise on the shelf, that it was just to be delivered and left (in a storagearea) at the back of the market"; that each manager then told the Frito employee"to leave his merchandise in the warehouse," and that store personnel "would takecare of it" (or, in other words, would place the products on the shelf); that thedriver-salesman complied; and that since the incident at the given market, its man-agement has not permitted Frito driver-salesmen to place Frito products on sellingarea shelves, requiring them, instead, to leave the merchandise in the storage areaat the rear of the market.The critical point to note about the testimony is that contrary to the GeneralCounsel's allegations, and Local 770's admissions, the business agents did not referto any particular aspect of the general agreement, saying no more in that regardthan that "the contract" did not permit Frito personnel to place products on thestore shelf.For all that appears, the agents had reference to subdivision B ofarticle I, requiring "work (on the premises) generally performed by retail clerks"to be "performed by employees in the bargaining unit" or, in other words, by storeemployeesThe point is by no means hypertechnical; rather, the variance between the Gen-eral Counsel's allegations and the facts is fatal to the claims he makes against thethree market operators involved.As is evident from the amended complaint andrepeated expressions of positions, the General Counsel has deliberately carved anyquestion of the validity of subdivision B out of the issues in this case, resting hisclaims of unlawful conduct squarely on the thesis that provisions of subdivisionsCl and 3 of article I are unlawful, and that by applying these contractual terms tobar Frito employees from performing work on shelves in the selling areas of themarket, the Respondent Unions and Employers entered into agreements violativeof Section 8(e) of the statute.Obviously, one does not expect union business agents to act with the precision oflegal instruments, and it goes without saying that if one could fairly conclude fromthe evidence that the business agents involved sought to apply the provisions of thesubcontractors clause, the particular words used to carry out such a purpose wouldnot be controlling.But the basic fact is that the evidence will not support a finding against themarket operators that the business agents did what the General Counsel, by theboundaries of the issues he has fixed, claims they did. It is no answer to say that 262DECISIONSOF NATIONALLABOR RELATIONS BOARDwhat the business agents meant by the allusion to "the contract" was inclusive enoughto embrace subdivisions Cl and 3 of article I, and it thus matters not whether otherprovisions, such as subdivision B, were- included in the reference. In the postureof the record, particularly as the business agents were not called to give their ver-sions of what they said and did, how can one do any more than venture a guess asto what they meant by their words and conduct? Significantly enough, as will appearlater, in a somewhat comparable allusion to "the contract" in a similar context atanother market, the evidence establishes that what the business agent there involvedhad in mind was subdivision B.To sustain the General Counsel's relevant claims,one would have to hold in effect that the conduct of Local 770 and each marketoperator amounted to an agreement to exclude the Frito employees from the sellingareas on the basis of provisions of subdivisions C1 and 3, but such a holding, at leastas far as the market operators are concerned, is not permissible, for it is at leastequally consistent with the facts to hold that the agreement was to exclude the Fritopersonnel on the basis of application of subdivision B-an agreement which by thevery text of the amended complaint, and by force of positions expressly taken bythe General Counsel, is beyond the scope of the issues in this case.Thus I find thatthe evidence does not establish that any of the Respondent Employers violatedSection 8(e) as a result of the actions taken by the store operators and Local 770 atthe three markets under discussion.This brings one to the rather anomalous situation that Local 770 has admittedallegationswhich, put to the test of sworn evidence, are not established. It wouldbe inappropriate to shrug off the anomaly by taking the position that Local 770must take the consequences in the form of a finding that it has violated Section8(e).The Union is inseparably linked with each market operator concerned in acharge that they engaged in the common act of making an unlawful agreement and,hence, it would be a departure from logic to say that the labor organization hasviolated the Act, and its companion in the agreement has not.Moreover, in myjudgment, it would not be proper for an instrumentality of the United States toformulate a judgment, on the basis of admissions, that the one making them hadviolated the law when the Government agency has actual knowledge, as here, onthe basis of sworn evidence, that the facts are not those admitted and do not supportthe allegations made.I conclude, in sum,that in the circumstances presented it would not effectuate thepolicies of the Act to base findings on the admission in Local 770's answer, andthat the record, viewed as a whole, warrants dismissal of the relevant allegations ofthe amended complaint.2.Safeway Store No. 395Safeway Store No. 395, as its name suggests, is operated by Safeway Stores, Inc.The latter, the Council, and Local 899 are parties to a general agreement affectingclerks employed in the store.The General Counsel's allegations concerning the store are to the effect that inSeptember 1960, while a Frito driver-salesman was engaged in performing workfor his employer in the selling area of the store, one Leon Fontes, a business agentof Local 899, "charged Safeway in writing with violating the contract clauses setforth (in subdivisions Cl and 3 of article I of the applicable general agreement) bypermitting Frito's . . . employees to perform" the work in question "in the sellingarea"; that "thereupon, Safeway ceased permitting Frito's driver-salesmen .toenter the selling area of . . . the said store" to perform such work; and that by theirconduct, Safeway and Local 899 violated Section8(e) inthat they invoked andgave effect to provisions of subdivisions Cl and 3, and thereby entered into an agree-ment within the reach of the prohibition in Section 8(e).Safeway's answer, as amended, unlike that of Local 899 which admits all of theforegoing allegations, contains a denial that Local 899 "charged Safeway in writingwith violating" subdivisions C1 and 3 of article I; and that Safeway violatedSection 8(e).With respect to this market, too, unrebutted sworn evidence presented after theGeneral Counsel had rested establishes that the facts differ materially from theGeneral Counsel's releint allegations and the admissions of Local 899 directedthereto.The facts so established, I find, are that on September 7, 1960, Fontes, onbehalf of Local 899, told William Richardson, the store manager, in the market,that he "had to write (Richardson) up" because the establishment "was violatingthe union contract" in that "the Frito driver-salesman was stocking the rack" (inother words, was placing Frito products on the selling area shelf used to displaysuch merchandise); that Fontes wrote something on a pad; that a day or two later,Safeway's district manager, Oscar Ross, who is Richardson's superior, received in RETAIL CLERKS UNION, LOCAL 770, ETC.263the mail from Local 899 a written "complaint" dated September 7, 1960, statingthat it was directed to Safeway Store No. 395 and "Manager Jim Richardson," andthat "notice of complaint is given herewith pursuant to the provisions of article 1,paragraph B of our contract," and noting that the "subject matter of dispute ordisagreement" was a "Fritos salesman stocking rack"; that Ross then issued instruc-tions to the store and other Safeway markets in his district that Frito personnelshould not be permitted to place Frito products on store shelves until furthernotice; and that as a result of these instructions, Frito employees have not beenpermitted to place merchandise on shelves at Safeway Store No. 395, but that thepractice has been for such employees to deliver the products to the store, and forretail clerks employed at the market to put the merchandise on the shelf.The General Counsel would, in effect, ignore the allusion in Local 899s "com-plaint" to "the provisions of article I, paragraph B of our contract" (obviously areference to subdivision B of article I of the applicable general agreement), andwould treat the facts as establishing that Safeway and Local 899 "prevented Fritodriver-salesmen from doing work in a Safeway market" because of provisions ofsubdivisions C1 and 3 of article I (General Counsel's brief, pp. 13-14).There isno rational basis in the record for such a position, for the "complaint" by Local 899,either written by Forties while in the store, or prepared within a day or so thereafter,leaves no room for doubt that he regarded the work of the Frito employee as aviolation of subdivision B of article I, and that it was these contractual terms thathe was invoking to effect the exclusion of Frito personnel from working at the shelf.And it should be borne in mind that Ross issued his instructions upon receipt ofthe document, and thus it is reasonable to conclude that he acted upon the basis ofits contents.But whether he did or not, it is a basic fact that what Local 899 de-manded, in effect, by its written "complaint," was that Frito personnel be barredfrom shelf work on the basis of subdivision B of article I.Thus if any agreement:resulted from the demand by Local 899, compliance with the Union's requirement,itwas an agreement to apply subdivision B.But, as previously pointed out, the General Counsel, by the very posture of hisamended complaint and positions he has taken, has read the question of the legalityof such an agreement out of the issues, raised by the amended complaint, and thisfactor, as in the case of the three markets in the category previously discussed, isfatal to his claim, at least as far as Safeway is concerned, that the firm and Local 899invoked and gave effect to subdivisions C1 and 3 to bar Frito from shelf work atthe store, and thereby entered into an agreement in violation of Section 8(e).Andfor much the same reasons that I have declined to make a finding that Local 770violated Section 8(e) in connection with the three markets in the prior category, Ihold that in view of the sworn evidence, establishing the facts, it would not effectuatethe policies of the Act to base findings regarding the incident at Safeway Store No.395 on the relevant admissions in Local 899's answer; and that the record, takenas a whole, warrants dismissal of the relevant allegations of the amended complaint.133.Alpha Beta Store No. 41; Safeway Store No. 214B; Market Basket Store No. 1;Thriftimart Store No. 64; Von's Store No. 54; and Mayfair Store No. 20The first store mentioned in the caption of this category is operated by Alpha BetaFood Markets, Inc.; the second by Safeway Stores, Inc.; the third by Market Basket;the fourth by Thriftimart, Inc.; the fifth by Von's Grocery Co.; and the last byMayfair Markets.Local 1167 represents employees at Safeway Store No. 214B,and the labor organization, Safeway and the Council are parties to a general agree-ment affecting the employees.Local 1442 is the representative of employees atMayfair Store No. 20, and has a general agreement with Mayfair Markets affectingsuch employees.Local 1428 represents employees at each of the other four stores inthe category under consideration, and has a general agreement affecting the em-ployees in each such store with its operator and the Council.13As previously noted, because the Act vests exclusive authority in the General Counselover the issuance of complaints, I do not pass on contentions by Frito and some of theEmliloyer Intervenors that the provisions of subdivision B are unlawful or that theirapplication to Frito at the store in question violated Section 8(e)The claims, notwith-standing the evidence of-what took place in connection with the exclusion of Frito fromshelving work at the store, deal with issues beyond the scope of the amended complaint.Itwould seem clear that the mere fact that evidence of what actually took place in con-nection with the market was received does not, particularly in view of the denial containedin Safeway's amended answer, mean that the legality of subdivision B, or of its applica-tion, is placed in issueTo pass on such a question would obviously have the effect ofenlarging the scope of the amended complaint, and that would be inappropriate for reasonspreviously set forth. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe amended complaint alleges that"on or about,and after August 23, 1960,Local 1167,by its business agents,.demanded that Safeway cease permittingdriver-salesmen employees of Frito from entering the selling area of the premisesof Safeway Store No. 214B. . .to deliver,stock, rack, service or display Frito'sproducts,or perform shelving or display work thereon";and that"thereupon Safe-way ceased permitting Frito's driver-salesmen employees to enter the area" to per-form the functions described above.The allegations regarding the other markets in this category,except Mayfair StoreNo. 20, are substantially the same as for Safeway Store No. 2148,except that it wasLocal 1428, "by its business agents" that"demanded"the preclusion of the Fritoemployees, and that the demands were made on "various occasions since .. .April 12, 1960."In the case of Mayfair Store No. 20,the amended complaint alleges that"on two,or more occasions since.April 12, 1960,"Local 1442, by its business agents,"demanded"that the store"cease permitting Frito's driver-salesmen employees toenter the selling area of the said store"to perform work of the type described above;that on each such occasion,"the said business agents, with the knowledge and in thepresence of the market director of the said store, prevented Frito's driver-salesmen"from performing such work; and that "the market director...did not disclaim,disavow or in any manner repudiate"the acts of the business agents.Withrespect to the stores in question,aswith the others, the market operators,unlike the unions, do not admit all of the relevant allegations.The operators,in theiranswers, as amended,"admit that they and Respondent Unions did agree to excludeand that Respondent Employers did exclude pursuant to such agreement employeesof Frito"; but allege that"all acts and things done, as alleged(in the amended com-plaint)were done and performed pursuant to the terms and provisions containedin the collective-bargaining agreement and in accordance with the requirements ofsuch contract and the demands of (the Respondent Unions involved),which de-mands were predicated upon(subdivisions B and C of article I) in their entiretyand other relevant portions of the contract and not limited as alleged"in the amendedcomplaint;and deny the allegations of paragraphs 31 and 32 of the amended com-plaint to the effect thatby their "acts"pertaining to the six stores in question, therelevant Respondent Unions and Employers"entered into,maintained and gaveeffect to a contract or agreement,"in violation of Section 8(e), in that by such "acts,"the unions and market operators concerned"gave effect"to subdivisions Cl and 3,"insofar as those agreements provide for exceptions to the assignment of `workordinarily performed by retail clerks [in the bargaining unit] in the stores .. .'which exceptions are based upon the membership or nonmembership in a labor or-ganization of the employees of Frito or of any other employer or.person."No testimony was presented in connection with any of the allegations regardingthe six markets, and whatever findings are to be made must be based on the pleadingsand relevant provisions of the general agreements.This, Ithink,isa regrettablecircumstance,for the failure to produce any of the union business agents andmanagerial personnel involved,thus omitting from the record any benefits,includingnuances of expression by witnesses and the penetration of cross-examination to thefacts, that may be gained from the living descriptions of participants in the allegedincidents,has the effect of making the factfinder and adjudicator the captive ofconclusional conceptions,and static abstractions,reflected in the pleadings,such as,for example,the averment that what the unions and market operators did by their"acts" was to give effect to the "exceptions" in subdivisions C1 and 3 and therebyenter into"a contract or agreement"in violation of Section 8(e) ofthe Act.Theabstract and static quality of the record regarding the six markets is underscoredby the spread between the General Counsel's averments to the effect that what theunions and market operators did was to apply provisions of subdivisions Cl and 3of article I and the Respondent Employers' allegations that the business agents'"demands," and the market operators' compliance therewith,"were predicated upon[subdivisions B and C of article I] in their entirety and other relevant portions ofthe contract."It is no answer to say that this includes an admission that subdivisionC was applied,and that therefore this ends the matter;for the particular contractualinstrument which the General Counsel claims was used to exclude the Frito em-ployees was the application of the "exceptions" in the subcontractors clause, as theGeneral Counsel reads them;and as to those, the bald facts are that the allegationsin questions are denied and put in issue by the Respondent Employers,and are notsupported by substantial evidence.The reading the General Counsel gives the "exceptions"in his allegations ofviolation of the Act is a basic infirmity of the record upon which he relies. In theamended complaint,he asserts that the"exceptions"are "based upon the member-ship or nonmembership in a labor organization of the employees of Frito or of any STAHL-MEYER, INC.265other employer or.person."But the reading is not supported by the textof the "exceptions," which says nothing about "membership or nonmembership in alabor organization," but exempts from the reach of the subcontractors clause (1)"work . .. subcontracted to an employer who is signatory to an Agreement withthe Union," and (2) "any other work which is presently under specific contractswith the Teamsters, Culinary Workers and Building Service Employees Unions."To be sure, the Frito employees are not represented by any union, but this does notmean that the "exceptions" specified in subdivisions Cl and 3 of article I, andallegedly applied to the Frito employees, "are based upon the membership or non-membership in a labor organization of employees . . .It is important to bear in mind, in that connection, that the General Counsel'sclaim is not simply that there was an agreement to exclude the Frito employees be-cause they were not union members; his allegations go much beyond that, for theyare that the relevant unions and market operators entered into unlawful agreementsby force of the application to the Frito employees of specific contractual terms-the"exceptions"-coupled to the reading the General Counsel gives them.The Re-spondent Employers deny these allegations, except that there was an agreement toexclude the Frito employees; and it is thus incumbent upon the General Counsel toestablish his claim with substantial evidence.This, so far as the Respondent Em-ployers are concerned, he has not done, and thus his relevant claims against themmust fail.As for the Respondent Unions concerned, they are inseparably linked with therelevant market operators in the incidents in question, and thus, as the record willnot support a finding that the Respondent Employers violated the Act by reasonof such incidents, in my judgment, it would be inappropriate and not an effectuationof the policies of the Act to conclude on the basis of the admissions in their answersthat the Respondent Unions entered into any contract or agreement in violation ofSection 8(e).Thus, I shall recommend dismissal of all the allegations pertainingto the incidents in the third category, discussed above.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Each of the Respondent Unionsis,anhas been at all times material to theissues inthis proceeding, a labor organization within the meaning of Section 2(5)of the Act.2.Each of the Respondent Employers is, and has been at all times material to theissues inthis proceeding, an employer within the meaning of Section 2(2) of the Act.3.The evidence in this proceeding is insufficient to warrant a finding that any ofthe Respondent Unions and Employers committed unfair labor practices in violationof Section 8(e) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the complaint, as amended, bedismissed in its entirety.iStahl-Meyer,Inc.andWilliamNevilleandLocal 30, 30A, 30Band 30C,InternationalUnion of Operating Engineers, AFL-CIO, Party in InterestStahl-Meyer,Inc. andStahl-Meyer, Inc., Debtorin PossessionandWilliam NevilleandLocal 30, 30A, 30B and 30C,Inter-nationalUnion of OperatingEngineers,AFL-CIO, Party inInterest.Cases Nos. 2-CA-7791-8 and 2-CA-8538. August 24,1962SUPPLEMENTAL DECISION AND ORDEROn June 5, 1962, Trial Examiner Frederick U. Reel issued hisOpinion and Order Granting Motion To Dismiss in the above-entitledproceeding.Although the Trial Examiner assumed, without decid-138 NLRB No. 34.